Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-5,10-12 is/are rejected under 35 U.S.C. 102a as being anticipated by Lee et al (US 20160320676)
Regarding Claim 1,
Lee et al discloses (Fig. 1 to Fig. 6) a display panel having a plurality of sub-pixel groups (where 191a and 191b are pointing to) arranged in an array, each of the sub-pixel groups having at least one sub-pixel, the sub-pixel being divided into a main area (where 191a is pointing to) and a sub-area (where 191b is pointing to), the display panel comprising: a first metal layer (131,132,124a) having at least one first transverse trace (gate line, 124a) disposed in a spacing between the main area (looking at Fig. 4, where 131 is located) and the sub-area (looking at Fig. 4, where 132 is located), the first metal layer (131,132,124a)  having a first metal trace (131) in the main area (where 191a is located), the first metal trace surrounding the main area, the first metal layer having a second metal trace (132) in the sub-area (where 191b is located), the second metal trace (132) surrounding the sub-area; and a second metal layer (179a) having a first longitudinal trace (179a is long going vertical), the first longitudinal trace (179a going vertical) being disposed above the first metal layer (131) in a cross-sectional view and corresponding between adjacent sub-pixel groups [0062].
Regarding Claim 2,
Lee et al discloses (Fig. 1 to Fig. 6) further comprising pixel electrodes (191a,191b) disposed above the first metal layer (131) and the second metal layer (179a).
Regarding Claim 3,
Lee et al discloses (Fig. 1 to Fig. 6) wherein the sub-pixel group comprises two sub-pixels (were 191a and 191b are located), each of the sub-pixel groups further comprises a data line (171) disposed between adjacent sub-pixels of the each of the sub-pixel groups, the data line is located on the second metal layer (179a) and is perpendicular to the first transverse traces.
Regarding Claim 4,
Lee et al discloses (Fig. 1 to Fig. 6) wherein the first transverse trace is a scan line (124a).
Regarding Claim 5,
Lee et al discloses (Fig. 1 to Fig. 6) wherein two main areas and two sub-areas of the two sub-pixels correspond to liquid crystal molecules having four domains (four domains can be created if you place another Fig. 2 next to the Fig. 2, it would show two main sub pixel and 2 sub pixels at the bottom) respectively.
Regarding Claim 10,
Lee et al discloses (Fig. 1 to Fig. 6)  A display device comprising the display panel having a plurality of sub- pixel groups (where 191a and 191b are pointing to) arranged in an array, each of the sub-pixel groups having at least one sub-pixel, the sub-pixel being divided into a main area (where 191a is located) and a sub-area (where 191b is located), the display panel comprising: a first metal layer (131,132,124a)  having at least one first transverse trace (gate line, 124a) disposed in a spacing between the main area (where 191a is located) and the sub-area (192a is located), the first metal layer having a first metal trace (124a) in the main area, the first metal trace surrounding the main area, the first metal layer having a second metal trace (132) in the sub-area, the second metal trace surrounding the sub-area (where 191b is located); and a second metal layer (179a) having a first longitudinal trace, the first longitudinal trace (179a is long going vertical) being disposed above the first metal layer (131) in a cross-sectional view and corresponding between adjacent sub-pixel groups (191a,191b).
Regarding Claim 11,
Lee et al discloses (Fig. 1 to Fig. 6)  wherein the sub-pixel group comprises two sub-pixels (191a,191b), each of the sub-pixel groups further comprises a data line (171) disposed between adjacent sub-pixels of the each of the sub-pixel groups, the data line (171)is located on the second metal layer (179a )and is perpendicular to the first transverse traces (124a).
Regarding Claim 12,
Lee et al discloses (Fig. 1 to Fig. 6)  wherein the first transverse trace (124a) is a scan line.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20160320676) in view of Choi et al (US 20120249940)
Regarding Claim 6,
Lee et al discloses everything as disclosed above.
Lee et al does not disclose wherein the pixel electrode comprises: a truck having a cross shape; a plurality of pixel electrode branches connected to the trunk and extending in different directions; and a closed frame connected to ends of the plurality of pixel electrode branches and the trunk.
Choi et al discloses (Fig. 25) wherein the pixel electrode comprises: a truck having a cross shape; a plurality of pixel electrode branches connected to the trunk and extending in different directions; and a closed frame connected to ends of the plurality of pixel electrode branches and the trunk.
It would have been obvious to one of ordinary skill in the art to modify Lee et al to include Choi et al’s a truck having a cross shape; a plurality of pixel electrode branches connected to the trunk and extending in different directions; and a closed frame connected to ends of the plurality of pixel electrode branches and the trunk motivated by the desire to create a  multi domain liquid crystal display.
Regarding Claim 7,
In addition to Lee et al and Choi et al, Lee et al discloses wherein the plurality of pixel electrode branches respectively extend in directions at an angle of 45 degrees, 135 degrees, -135 degrees, and -45 degrees with respect to a horizontal direction. ([0128], describes overlapping ranges)
Regarding Claim 8,
In addition to Lee et al and Choi et al, Lee et al discloses wherein a width of the trunk is from 4um to 9um. ([0108] describes overlapping ranges)
Regarding Claim 9,
In addition to Lee et al and Choi et al, Lee et al discloses wherein a width of the spacing is from 70 um to 88 um. One would have recognized the width of the spacing is from 70 um to 88 um as a result-effective variable able to be optimized to create a effective multi domain display.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUCY P CHIEN/Primary Examiner, Art Unit 2871